Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Pending claims 1-7, 9-16, and 18-21 are addressed below. Claims 8 and 17 are withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “liquid supplying unit” in claim 2. This limitation uses a generic placeholder (unit) that is coupled with functional language (liquid supplying) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Page 11 of the specification indicates that this is a cooler to generate dew condensation water. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any listed claim(s) not specifically mentioned below are indefinite due to their dependencies.
Claim 1 cites “the predetermined discharge voltage” in line 12, which lacks proper antecedent basis in the claim. It is unclear if this is referring to the same or different “voltage” recited in line 5, due to inconsistent claim language. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 14-16, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2007/0119993) in view of Laux (US 20150179411), further in view of Partridge (US 20120224293).
Regarding claim 1, Yamaguchi teaches a discharge device (see fig. 1) comprising: 
a discharge electrode (60); and 
a high-voltage generating circuit (70) that constitutes a voltage applicator (70) wherein the voltage applicator (70) is configured to apply a voltage (par. 21) to the discharge electrode that generates, at the discharge electrode (121), a high energy discharge (electric discharge between 40 and 60; par. 23), wherein the high energy discharge includes a discharge path (spatial path between 40 and 60; see also fig. 3) that is intermittently formed (intermittently formed by “pulsating high voltage across electrode plate 40 and base 10”; see par. 22) and the discharge path extends from the discharge electrode into a surrounding (space near 40 and 60) due to dielectric breakdown (par. 23: “The adjacent arc edges 42 define therebetween a second edge 44 which is opposed to the ionizing needle 60 by a shortest distance in order to cause a corona discharge therebetween, thereby negatively charging molecules such as oxygen, oxide, or nitride in the air for generating negatively charged ions”, this indicates dielectric break down of air in this space); 
wherein the instantaneous discharge and stoppage of discharge are repeated alternatively (“pulsating high voltage across electrode plate 40 and base 10”, emphasis included; see par. 22).
a) Yamaguchi does not teach the high energy discharge that has higher energy than energy of a corona discharge, and a frequency of 50 Hz to 10 kHz.
However, Laux discloses various embodiments of discharge devices (figs. 10, 11, 15, 16), in the same field of endeavor. Laux further teaches the device utilize a pulsed glow discharge (par. 5: “Nanosecond Repetitively Pulsed (NRP) glow discharge”), repetitively produced via voltage pulses between two electrodes (Abstract: “An electric pulse generator repetitively generates voltage pulses between the first and second electrode members so as to produce glow discharges in the air gaps between the conductive pins of the first plurality and the conductive pins of the second plurality, the voltage pulses being generated at a pulse repetition frequency greater than about 1 kHz and voltage pulse duration less than about 100 ns, the glow discharges being adapted to transform part of the flow of air into reactive gas”; see also par. 29), which described as having higher energy than the corona discharge (par. 53, 54, 60). Laux further indicates that glow discharge is superior to a corona discharge, producing a significant amount of active species and therefore is more desirable in applications of surface treatment and biomedical applications (Par. 60). Paragraph 78 also discuss frequency at 10 kHz (“PRF=10 kHz”) shown in figure 6. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamaguchi to incorporate the teachings of Laux to configure the voltage applicator to generate the high energy discharge that has higher energy than energy of a corona discharge, where the high energy discharge has a frequency of 50Hz or 1kHz to 10 kHz. Doing so would improve production of the active species and enhance surface treatment effectiveness, as suggested in paragraph 3 and 60. 
b) Yamaguchi does not teach a return period controller, wherein the return period controller controls a return period from a decrease in output voltage to recovery to the predetermined discharge voltage to cause the energy discharge to have a recited range of frequency. 
Partridge discloses an ionizer (fig. 4A) that utilize a high voltage generating circuit that includes a voltage applicator (high voltage pulse transformer 345, par. 79) and a return period controller (microcontroller 400; par. 79) that controls a return period (time period between pulses; par. 86) from a decrease in output voltage (decreasing voltage when one pulse cycle ends) to recovery to the predetermined discharge voltage (voltage when the designed pulse cycle is re-generated) to cause the energy discharge to have a range of frequency (par. 63, 80) included in the claimed range.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamaguchi to incorporate the teachings of Partridge to provide a return period controller, wherein the return period controller controls a return period from a decrease in output voltage to recovery to the predetermined discharge voltage to cause the energy discharge to have a recited range of frequency. Doing so would provide for adjustability in amount of ionization/atomization power, since A high power is where the time between pulses (Treprate) is small, and creates more often ionization pulses, resulting in more ionization. On the other hand, a larger Treprate creates less often ionization pulses, resulting in less ionization, as taught by Partridge in paragraph 86.

Re claim 2, Yamaguchi, as modified, teaches the discharge device according to claim 1, further comprising a liquid supplying unit (50, 20; this structure is equivalent to the disclosed structure, capable of supplying liquid; see the Claim Interpretation section above) that supplies a liquid (water; par. 19) to the discharge electrode (60), wherein the liquid (water) supplied to the discharge electrode (60) is electrostatically atomized by the high energy discharge (see par. 23: “enabling the atomization at the emitter end 21 and the generation of negatively charged ions at the ionizing needle 60 respectively at optimum conditions”).

Re claim 3, Yamaguchi, as modified, teaches the discharge device according to claim 1, further comprising a counter electrode (40) that is located so as to faces the discharge electrode (60), wherein the discharge path (spatial path between 40 and 60 provided with electric field; see figs. 1-2) connects the discharge electrode (60) and the counter electrode (40).

Re claim 4, Yamaguchi, as modified, teaches the discharge device according to claim 3, wherein the counter electrode (40) includes a needle-shaped electrode portion (44; see fig. 4 for pointy shaped electrode portion 44 of 40) that faces the discharge electrode (bottom edge and surface of 44 face discharge electrode 60).

Re claim 5, Yamaguchi, as modified, teaches the discharge device according to claim 4, wherein the needle-shaped electrode portion (44; portion 44 is labeled in fig. 4) has a front-end portion (bottom edge of 44; see figs. 1 and 4) and a base-end portion (top edge of 44 shown in fig. 1) on opposite sides (top and bottom edges of 44 constitute opposite sides), the discharge electrode (60) has an axial direction (see fig. 1), and a distance between the front-end portion (bottom edge of 44; see figs. 1 and 4) and the discharge electrode (60) in the axial direction is smaller than a distance between the base-end portion (top edge of 44 shown in fig. 1) and the discharge electrode (60) in the axial direction (see figs. 1, 2 and 4 for relative distances defined).

Re claim 9, Yamaguchi, as modified, teaches the discharge device according to claim 4, wherein the counter electrode (40) includes a plurality of the needle-shaped electrode portions (plural portions 44; see figs. 1 and 4).

Re claim 10, Yamaguchi, as modified, teaches the discharge device according to claim 9, wherein front-end portions (bottom edges of 44; see fig. 1) of each of the needle-shaped electrode portions (44 are arranged on a circle) are located on a circumference of a circle (circular arrangement of 44) concentric to the discharge electrode (60, see fig. 1).

Re claim 11, Yamaguchi, as modified, teaches the discharge device according to claim 10, wherein the front-end portions (bottom edges of 44; see fig. 1) of the respective needle-shaped electrode portions are located at regular intervals from each other along the circumference of the circle (see figs. 1 and 4 for regular intervals positioning of 44 along the circumference of circular arrangement).

Re claim 14, Yamaguchi, as modified, teaches the discharge device according to claim 9, wherein the plurality of the needle-shaped electrode portions (44) are three or more needle-shaped electrode portions that are located away from one another (see figs. 1 and 4).

Re claim 15, Yamaguchi, as modified, teaches the discharge device according to claim 14, wherein the counter electrode (40) further includes an opening (opening inside 40) in which the three or more needle-shaped electrode portions (44) are disposed, and an opening area of the opening (area of opening inside 40) is larger than a total area of the three or more needle-shaped electrode portions (44; see fig. 1).

Re claim 16, Yamaguchi, as modified, teaches the discharge device according to claim 3, wherein the counter electrode (40) includes a needle-shaped electrode portion (see annotation) and a supporting electrode portion (see annotation) that supports the needle shaped electrode portion, the needle shaped electrode portion protruding toward the discharge electrode from an opposing surface (see annotation) of the supporting electrode portion that faces the discharge electrode and having a pointed surface (see annotation), and 
the opposing surface has a flat surface shape, a concave surface shape, or a shape formed by combining the flat surface shape and the concave surface shape (surface of the annotated supporting electrode portion is a flat surface; see annotated figs. 1-2).

    PNG
    media_image1.png
    356
    731
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1 (Yamaguchi)

Re claim 19, Yamaguchi, as modified, teaches the discharge device according to claim 1, wherein an electric current in the high energy discharge is higher than an electric current in the corona discharge (in view of Laux, par. 53, 54, 60, since glow discharge is the higher energy relative to corona discharge, the electric current in the glow discharge must be higher than the electric current in the corona discharge). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Laux and Partridge, further in view of Katano (US 2019/0111405).
Re claim 12, Yamaguchi, as modified, teaches the discharge device according to claim 9 but fails to teach the front-end portions (bottom edge of 44) of the respective needle-shaped electrode portions are rounded.
	However, Katano teaches a discharge device in the same field of electrical discharge device (see figs. 1 and 20), that has front end portions 216 of needle shaped electrode portions 274 being rounded for selective occurrence of ozone (par. 185). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamaguchi to incorporate the teachings of Katano to provide the front-end portions (bottom edge of 44) of the respective needle-shaped electrode portions being rounded. Doing so would provide for capability of selective occurrence of ozone (par. 185) and avoid unintentional bleaching of items near the device due to high concentration of ozone as taught by Katano in paragraph 16

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Laux and Partridge, further in view of Miyai (US 2012/0007134).
Re claim 13, Yamaguchi, as modified, teaches the discharge device according to claim 9, wherein each needle-shaped electrode portion of the plurality of needle-shaped electrode portions (44) is a strip-shaped electrode portion (each of portions 44 are strip-shaped) having a thickness (fig. 1 shows thickness) defined by two edges of the needle shaped electrode portion in a thickness direction, and a first edge (lower inner edge of each portion 44; see annotation) of the two edges that is closest to the discharge electrode (60) in the thickness direction.
Yamaguchi does not teach the first edge is chamfered.
However, Miyai teaches chamfering inner or outer edges of adjacent electrodes can be done to reduce electric field concentration, which prevent life shortening (Par. 91). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamaguchi to incorporate the teachings of Miyai to provide all first edges being chamfered. Doing so would reduce electric field concentration, which prolong the life of the electrode, as taught by Miyai in paragraph 91. 


    PNG
    media_image2.png
    787
    970
    media_image2.png
    Greyscale

Examiner's Annotated Figure 2 (Yamaguchi)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Laux and Partridge, in view of Miyai, further in view of Fedorov (US 3355930).
	Re claim 18, Yamaguchi, as modified in view of Laux, Partridge and Miyai, teaches the discharge device according to claim 13 but does not teach a method manufacturing comprising crushing all said first edges, in the thickness direction, of the plurality of the needle-shaped electrode portions simultaneously on a surface of a molding device to chamfer the first edges.
	However, Fedorov teaches a method of manufacture profile articles that involve crushing the blank 3 in various directions (vertical and horizontal) to produce chamfer at edges simultaneously  (see figs. 1-5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamaguchi to incorporate the teachings of Fedorov to crushing all said first edges, in the thickness direction, of the plurality of the needle-shaped electrode portions simultaneously on a surface of a molding device to chamfer the first edges. Doing so would allow the use of low degree precision process to manufacture articles with high degree of precision and increase production efficiency as taught by Fedorov in column 8 lines 54-62. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9-16, and 18-19 have been considered but are moot in view of the new ground of rejection with new reference Partridge (US 20120224293).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yamaguchi and Katano are the most relevant references to the claimed invention and are relied upon to teach features claimed in claims 1, 3, 4 and 5. However, the references fail to teach the structure of the counter electrode as defined in claim 6 and the groove as defined in claim 7. Since no additional teaching or suggestion to add these structures to Yamaguchi, modification to include these features would be unreasonable hindsight.
Claims 20-21 are allowed as they include the allowed subject matter of claims 6 and 7, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752